                           United States District Court
                         Western District of North Carolina
                                Asheville Division

 RODNEY KEITH WHITAKER,                   )              JUDGMENT IN CASE
                                          )
                Plaintiff,                )               1:19-cv-00230-FDW
                                          )
                   vs.                    )
                                          )
 STATE OF NORTH CAROLINA, et al.,         )
                                          )
               Defendants.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 20, 2019 Order.

                                               December 20, 2019
